            Case 1:20-cv-03625 Document 1 Filed 12/11/20 Page 1 of 31


                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

 ROMAN CATHOLIC ARCHBISHOP
 OF WASHINGTON,
 a corporation sole,
 5001 Eastern Avenue
 Hyattsville, MD 20782

       Plaintiff,                            Civil Action No. 1:20-cv-3625

       v.


 MURIEL BOWSER, in her official
 capacity as Mayor of the District
 of Columbia,
 John A. Wilson Building
 1350 Pennsylvania Avenue, NW
 Washington, DC 20004


 DISTRICT OF
 COLUMBIA,
 c/o Karl A. Racine, Attorney General
 400 6th Street, NW
 Washington, DC 20001

       Defendants.


                                   COMPLAINT

   1. From the start of the pandemic, the Roman Catholic Archbishop of Washington

(“Archdiocese of Washington”) has worked with the District of Columbia to protect

public health, including by voluntarily suspending public Masses in March. Since

Mass resumed in June, the Archdiocese has demonstrated that people can worship

God in a safe, responsible, and cooperative way. This has led to an exemplary safety

record: thousands of Masses, with zero known COVID outbreaks linked to the Mass.




                                         1
           Case 1:20-cv-03625 Document 1 Filed 12/11/20 Page 2 of 31


   2. Yet as Christmas fast approaches, the District has imposed arbitrary 50-

person caps on Mass attendance—even for masked, socially-distant services, and

even when those services are held in churches that can in normal times host over a

thousand people.

   3. These restrictions are unscientific, in that they bear no relation to either the

size of the building or the safety of the activity.

   4. These restrictions are discriminatory, in that they single out religious worship

as a disfavored activity, even though it has been proven safer than many other activ-

ities the District favors.

   5. Indeed, if the Archdiocese were to fill its churches with library books, washing

machines, exercise bikes, restaurant tables, or shopping stalls instead of pews, the

District would allow many more people to enter and remain for an unlimited amount

of time. That is because for public libraries, laundromats, retail stores, restaurants,

tattoo parlors, nail salons, fitness centers, and many other establishments, the Dis-

trict imposes capacity-based limits, rather than hard caps. For example, there is no

hard cap on the number of people who can dine indoors in restaurants, where alcohol

is commonly served and patrons do not wear masks during meals.

   6. Half of the Archdiocese’s churches in the District can accommodate 500 or more

worshippers. St. Matthew’s Cathedral can accommodate 1,000 worshippers. And the

Basilica of the National Shrine of the Immaculate Conception—the largest Catholic

Church in the United States—could accommodate thousands of worshippers. Indeed,

the Statue of Liberty would fit inside with room to spare. Yet under the Mayor’s or-

ders, all of these churches are subject to the same cap of 50 people.



                                             2
           Case 1:20-cv-03625 Document 1 Filed 12/11/20 Page 3 of 31


   7. These arbitrary restrictions violate the rights of more than 650,000 D.C.-area

Catholics, who—at the end of this most difficult year—now face the chilling prospect

of being told that there is no room for them at the Church this Christmas.

   8. But the Supreme Court recently ruled that in-person worship must be given

equal treatment. In Roman Catholic Diocese of Brooklyn v. Cuomo, No. 20A87, 2020

WL 6948354 (Nov. 25, 2020), the Court explained that hard caps on the number of

worshippers “effectively bar[] many from attending religious services” and that

“many other less restrictive rules . . . could be adopted,” including the percentage-

based limits the District uses elsewhere. Id. at *2, *3.

   9. That should have been reason enough for the District to abandon its illegal

treatment of safe and responsible worship. But since the District has refused and

Christmas is coming, the Archdiocese now has no choice but to seek judicial relief.

   10. Under both the First Amendment and the Religious Freedom Restoration Act,

the District’s arbitrary, unscientific, and discriminatory treatment of religious wor-

ship is illegal. Particularly after Diocese of Brooklyn identified occupancy-based lim-

its as a less restrictive means of protecting public health than numeric caps, the Dis-

trict’s hard caps on numbers of worshippers cannot withstand scrutiny.

   11. The Archdiocese therefore seeks an injunction that allows them sufficient time

before Christmas Eve to allow the Archdiocese to plan and celebrate Mass in accord-

ance with percentage-based limits rather than a 50-person cap. The Constitution,

federal law, and common sense require no less.




                                           3
           Case 1:20-cv-03625 Document 1 Filed 12/11/20 Page 4 of 31


   12. Christmas should be a time for reconciliation and joy, and the Archdiocese

simply wants to welcome its flock home. It respectfully requests that it be allowed to

do so.

                                     I.   Parties

   13. The Roman Catholic Archbishop of Washington, a corporation sole (“the Arch-

diocese”) exists to serve the approximately 655,000 Catholics in the District and five

surrounding Maryland counties by providing them with opportunities to engage in

religious worship, and to serve the entire D.C. region through acts of mercy, including

education, social services, and health care. The Archdiocese’s legal name is “Roman

Catholic Archbishop of Washington, and his successors in office, in accordance with

the discipline and government of the Roman Catholic Church, a corporation sole.” It

is a corporation created by an Act of Congress in 1948, with a principal place of busi-

ness in Hyattsville, Maryland and 38 parishes located in the District of Columbia and

101 parishes in Maryland. The current Archbishop is Cardinal Wilton D. Gregory.

The Cathedral of St. Matthew the Apostle in downtown Washington is the seat of the

Archbishop.

   14. Defendant Muriel Bowser is the Mayor of the District of Columbia. On March

24, June 22, and November 23, Mayor Bowser issued the executive orders that estab-

lished fixed caps on the number of people who can gather to worship in a house of

worship. She is sued here in both her official and individual capacities.

   15. Defendant the District of Columbia is a municipal corporation and is responsi-

ble for the policies implemented through its officials and agents, including the

Mayor’s Orders.



                                           4
            Case 1:20-cv-03625 Document 1 Filed 12/11/20 Page 5 of 31


                              II. Jurisdiction and Venue

   16. This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1343

and 42 U.S.C. § 1983 because the Archdiocese alleges an ongoing violation of its rights

under the Constitution of the United States and RFRA.

   17. This Court may declare the legal rights and obligations of the parties in this

action pursuant to 28 U.S.C. § 2201 because the action presents an actual controversy

within the Court’s jurisdiction.

   18. This Court has general personal jurisdiction over Defendants because they are

domiciled in the District of Columbia. This Court also has specific personal jurisdic-

tion over Defendants because this case arises from their deliberate, continuous, and

substantial contacts within the District of Columbia.

   19. Venue lies in this judicial district pursuant to 28 U.S.C. § 1391(b). All Defend-

ants are residents of and/or perform their official duties in this district. Additionally,

a substantial part of the events or omissions giving rise to the claims occurred in this

district. Id. § 1391(b)(2).

                               III.   Factual Allegations

   20. In 1634, the first Catholic settlers landed on Saint Clement’s Island, Mary-

land, and celebrated the first Catholic Mass in the D.C. region. Formally established

as its own diocese in 1939, the Archdiocese serves the spiritual needs of over 655,000

D.C.-area Catholics in the District of Columbia and five surrounding Maryland coun-

ties.

   21. Catholics are among the largest religious groups in the District, and D.C.

Catholics reflect the District’s diversity. They are led by Cardinal Wilton Gregory,

the nation’s first African-American cardinal. Today, over 40% of the Catholics in the

                                            5
           Case 1:20-cv-03625 Document 1 Filed 12/11/20 Page 6 of 31


Archdiocese are of Latino descent, and 15% are of African and Caribbean descent.

Each week, Mass is offered in more than 20 languages.

   22. The Archdiocese and members of the Catholic faithful have long been involved

in corporal and spiritual works of mercy in the D.C. area. In addition to offering public

Mass and the sacraments every day of the year, Archdiocesan ministries serve hun-

dreds of thousands of people from every background, and regardless of their religion.

   23. For example, Saint Augustine’s School, located in the U Street neighborhood,

was founded by free Blacks and former slaves in 1858, and it began educating Black

students four years before the District started providing public education for Black

children. Today, the Archdiocese includes 91 Catholic schools serving 24,000 students

and awarding $6 million in tuition assistance each year to ensure that Catholic edu-

cation is available to as many of the District’s children as possible.

   24. The oldest Catholic Church in the District, Saint Patrick’s, was founded in

1794 to meet the spiritual needs of immigrants who helped build the emerging federal

city. Today, that same parish hosts the annual “Blue Mass,” dedicated to the city’s

police, firefighters, and other first responders.

   25. The Archdiocese, through its many ministries, has also been on the front lines

of responding to the COVID crisis.

   26. Catholic Charities D.C., an affiliated corporation and ministry of the Archdi-

ocese and the largest non-governmental social service provider in the District, has

served over 1 million meals since the start of the pandemic. As the need has increased,

so have its efforts: Catholic Charities’ food pantry in Columbia Heights now serves




                                            6
           Case 1:20-cv-03625 Document 1 Filed 12/11/20 Page 7 of 31


650 people a week instead of the 40 people a week who sought their help before the

COVID crisis began.

   27. Victory Housing, Inc., an affiliated corporation and ministry of the Archdio-

cese, operates 32 properties including six assisted living residences for the elderly, 22

apartment communities for independent seniors, and four apartment communities

for low and moderate-income families. These properties located throughout the D.C.

area include 2,352 units.

                        The Significance of Celebrating Mass

   28. For Catholics, “[t]he Sunday celebration of the Lord’s Day and his Eucharist

is at the heart of the Church’s life.” Catechism of the Catholic Church § 2177. “This

practice of the Christian assembly dates from the beginnings of the apostolic age” and

is reflected in the Letter to the Hebrews, which instructs the faithful “not to neglect

to meet together.” Catechism of the Catholic Church § 2178 (quoting Hebrews 10:25).

   29. For Catholics, the Mass is not only a gathering of people, but an action of the

gathered people together with Christ. “The celebration of Mass … is the center of the

whole of Christian life for the Church both universal and local, as well as for each of

the faithful individually. For in it is found the high point both of the action by which

God sanctifies the world in Christ and of the worship that the human race offers to

the Father, adoring him through Christ, the Son of God, in the Holy Spirit.” General

Instruction of the Roman Missal at 16.

   30. As a result, Sunday Mass is “the foremost holy day of obligation in the univer-

sal Church.” Catechism of the Catholic Church § 2177. In addition to the Sunday

Masses which occur every week, the Catholic Church offers Mass every day of the



                                           7
           Case 1:20-cv-03625 Document 1 Filed 12/11/20 Page 8 of 31


year. U.S. Catholics also attend Mass on certain holy days of obligation, including

Christmas. Code of Canon Law, Canon 1246, §2.

                        The Archdiocese’s Response to COVID

   31. In light of these ancient and significant religious obligations, cancelling public

Mass is an extraordinary step undertaken only for the gravest of reasons. Yet in the

early days of the pandemic, the Archdiocese took this step on its own initiative out of

concern for its flock and love for its neighbors. The Archdiocese temporarily sus-

pended the religious obligation to attend Mass in person on March 12, and on March

14, it cancelled all public Masses scheduled to be said in the District.

   32. The Archdiocese also shut down in-person education in its religious schools,

even as they are central to both its religious mission and thousands of the District’s

vulnerable children.

   33. At the same time, the Archdiocese amplified its efforts to serve the District’s

most vulnerable residents, particularly through Catholic Charities and the Archdio-

cese’s many parish ministries.

   34. The Archdiocese resumed public Masses only after the District entered “Phase

Two” in June.

   35. Since that time, the Archdiocese has consistently abided by “Phase Two” re-

strictions, including the 50% of occupancy, or 100-person cap, whichever is fewer,

imposed in the Mayor’s original Phase 2 order (which was later reduced to 50 per-

sons). It has done so even though a 100-person cap—and now the 50-person cap—

bears no relationship to what would constitute safe distancing within the Archdio-

cese’s churches, many of which are among the largest buildings in the District.



                                           8
            Case 1:20-cv-03625 Document 1 Filed 12/11/20 Page 9 of 31


    36. For example, the Cathedral of St. Matthew can accommodate 1,000 wor-

shipers.

    37. The Basilica of the National Shrine of the Immaculate Conception, located

within the District of Columbia, is the largest Catholic Church in the United States,

with a gross floor area of 129,912 square feet and ceilings over 100 feet high. It could

fit the Statue of Liberty inside its walls with room to spare.

    38. In fact, every single church but one in the Archdiocese of Washington can hold

200 or more people.

    39. Half can accommodate 500 or more worshippers.

    40. Yet the Archdiocese has voluntarily complied with the District’s fixed caps for

houses of worship, which have limited in-person worshippers to 100 from June to

November, and 50 from November 25 until today.

    41. In order to protect public health, the Archdiocese has instituted rigorous social

distancing and hygiene measures for all in-person worship services based on current

guidance from the World Health Organization and the U.S. Centers for Disease Con-

trol and Prevention and reflected in two documents entitled Public Celebration of

Mass and Holy Communion Outside of Mass,1 and What to Expect When Public

Masses Start to Resume.2 These measures include, but are not limited to:




1Archdiocese of Washington, Public Celebration of Mass and Holy Communion
Outside of Mass (May 14, 2020), available at https://perma.cc/GQ8A-4PZV (last
accessed Dec. 10, 2020).
2Archdiocese of Washington, What to Expect When Public Masses Start to Re-
sume (May 14, 2020), available at https://perma.cc/X9WW-6K8P (last accessed
Dec. 10, 2020).

                                            9
          Case 1:20-cv-03625 Document 1 Filed 12/11/20 Page 10 of 31


         Reconfiguring worship spaces to use every other pew and requiring 6 feet

          of space between individuals or groups who did not arrive together;

         Creating indoor traffic plans and entry/exit plans to maintain social dis-

          tancing before, during, and after Mass, including during the distribution of

          Holy Communion;

         Requiring the use of masks or face coverings;

         Discontinuing the use of choirs;

         Changing the Mass schedule to accommodate government size restrictions

          to the extent possible;

         Encouraging the use of reservation systems for scheduling attendance at

          each Mass;

         Sanitizing and disinfecting worship space after each liturgy;

         Instructing people not to attend if they have any COVID symptoms, feel

          sick, or may have been exposed; and

         Enhancing live-stream Mass availability for those who are unable or un-

          comfortable with attending in-person Mass.

   42. These modifications have required the Archdiocese to incur additional ex-

penses for, among other things, additional cleaning supplies, janitorial services, staff

costs, equipment, and even physical modification of its churches. The Archdiocese

also incurred additional administrative costs related to scheduling attendance for the

thousands of Masses in the District in the past five months.

   43. The Archdiocese’s public worship guidelines reflect what it has learned from

extensive analysis by public health experts nationwide. Among other things, the



                                          10
           Case 1:20-cv-03625 Document 1 Filed 12/11/20 Page 11 of 31


Archdiocese has relied on the Road Map to Re-Opening Our Catholic Churches Safely,

created by doctors at some of the nation’s top research hospitals and universities and

submitted to the U.S. Conference of Catholic Bishops.3

    44. As one of the Road Map to Re-Opening authors—a nephrologist at Yale Uni-

versity’s School of Medicine, who has treated COVID patients since March—put it,

“churches can be just as safe, if not at times safer than so-called ‘essential businesses,’

provided they take the precautions that are recommended in this document.”4

    45. The Archdiocese’s safety plans have succeeded. Over the past five months in

which thousands of public Masses have been celebrated, the Archdiocese is not aware

of any COVID outbreaks linked to the celebration of public Mass in one of its Catholic

churches in the District.

    46. At the one parish where a clergy member tested positive, the Archdiocese co-

operated fully with public health officials and D.C. Department of Health guidance.

This included repeated communications, through multiple means, to notify possibly

exposed Mass attendees, and suspending Masses and activities at that parish for two

weeks. There were no reports of COVID transmission following this incident. The

parish remains safely opened.




3Ad Hoc Committee of Catholic Doctors, Road Map to Re-Opening Our Catholic
Churches Safely, Catholic Medical Association (May 14, 2020),
https://perma.cc/8NHF-2XLF.
4 Pablo Kay, Catholic doctors say churches essential, offer ‘road map’ to safely
reopen, Crux (May 20, 2020), https://perma.cc/89DQ-8756.


                                            11
            Case 1:20-cv-03625 Document 1 Filed 12/11/20 Page 12 of 31


     47. The Archdiocese’s experience safely resuming public worship is not unique.

Three infectious disease experts reviewed more than one million public Masses na-

tionwide since Catholic Churches reopened during the pandemic, most without the

kind of 50-person numerical cap imposed in the District. They concluded that, wher-

ever the protocols described in the Road Map to Re-Opening were followed, there was

not a single documented outbreak of COVID linked to church attendance.5

     48. Similarly, recent contact tracing data from other jurisdictions indicates that

venues that the District does not restrict at all – including large retailers that sell

groceries as well as other goods – are in fact a greater source of COVID transmission.6

                       D.C.’s Restrictions on Houses of Worship

     49. On March 11, 2020 Mayor Bowser issued Mayor’s Order 2020-0457 declaring a

public emergency and Mayor’s Order 2020-0468 declaring a public health emergency

due to COVID. Two days later, the Archdiocese voluntarily suspended all public

Masses in the District.




5See Dr. Thomas W. McGovern, Dr. Timothy Flanigan & Dr. Paul Cieslak, Evi-
dence-Based Guidelines to Celebrate Mass Safely Are Working, Real Clear Sci-
ence (Aug. 19, 2020), https://perma.cc/SUN7-8SCX.
6   See CBS News, Transcript: Mayor Dee Margo on “Face the Nation,” Face the
Nation (Nov. 29, 2020, 11:32 AM), available at https://perma.cc/L52M-JTWQ (con-
tact tracing data from El Paso show that 55% of COVID transmission occurred at
“large retailers”).
7Government of the District of Columbia, Mayor’s Order 2020-045 (Mar. 11, 2020),
available at https://perma.cc/8Q27-E3XU.
8Government of the District of Columbia, Mayor’s Order 2020-046 (Mar. 11, 2020),
available at https://perma.cc/8DN5-SRF5.


                                           12
           Case 1:20-cv-03625 Document 1 Filed 12/11/20 Page 13 of 31


    50. On March 24, 2020 Mayor Bowser issued Mayor’s Order 2020-053 (“March 24

Order”),9 closing all non-essential businesses and forbidding all gatherings of 10 or

more people in a single confined or outdoor space. The Mayor’s March 24 Order does

not discuss houses of worship, but a section entitled “Additional Questions” posted on

the same webpage as the March 24 Order states that “large gatherings of ten or more

people are prohibited, so as a practical matter, most churches are not holding ser-

vices.” https://perma.cc/7HWX-Z6GM.

    51. The Mayor’s March 24 Order also states that “[a]ll Essential Businesses are

strongly encouraged to remain open.”

    52. The March 24 Order did not establish any occupancy limits on “Essential Busi-

nesses,” apart from encouraging them to implement social distancing and staggered

shifts for their employees. March 24 Order at 3-4.

    53. “Essential Businesses” is a defined term in the Mayor’s March 24 Order, and

includes medical marijuana “dispensaries” and “cultivation centers,” “liquor stores,”

“laundromats,” “grocery stores,” and “stores that sell products necessary to maintain

the safety, sanitation, and operation of residences.” March 24 Order at 4-5.

    54. In “Additional Questions,” posted below the Mayor’s March 24 Order, the

webpage states, “Q: Big box stores are allowed under the Mayor’s Order, but more

than ten people are in them at once. Is DCRA going to close them? A: Big box stores

should   make    efforts   to   preserve   a    safe   distance   between   customers.”

https://perma.cc/7HWX-Z6GM.




9Government of the District of Columbia, Mayor’s Order 2020-053 (Mar. 24, 2020),
available at https://perma.cc/8FGF-KKMV.

                                           13
            Case 1:20-cv-03625 Document 1 Filed 12/11/20 Page 14 of 31


     55. In other words, Defendants allowed an unlimited number of people to gather

for shopping in “big box stores” while limiting the number of people allowed in houses

of worship to ten, regardless of their capacity.

     56. On March 30, 2020, Mayor Bowser issued a Stay at Home Order (Mayor’s Or-

der 2020-054).10 The Order “require[d] all individuals anywhere in Washington, D.C.,

to stay in their residences” except for certain defined reasons. Essential travel was

exempted, including “travel required to visit a house of worship.”

           Phase One Reopening: Houses of Worship Limited to Ten People

     57. On May 27, 2020 the Mayor declared that the District was ready to enter Phase

One reopening.11 The Stay At Home Order’s restriction on nonessential travel was

lifted, but gatherings of 10 or more remained illegal, including in houses of worship.

     58. “Amid COVID-19’s arrival and the District’s associated restrictions, a wave of

protests swept the country.” Capitol Hill Baptist Church v. Bowser, No. 20-cv-02710,

2020 WL 5995126, at *2 (D.D.C. Oct. 9, 2020).

     59. In the District, the protests “included thousands of citizens marching through

the streets of the city, including along streets that the District closed specifically for

that purpose.” Id. at *8.




10Government of the District of Columbia, Mayor’s Order 2020-054 (Mar. 30,
2020), available at https://perma.cc/W8AD-3ZNA.
11Government of the District of Columbia, Coronavirus (COVID-19) Situational
Update:    Wednesday, May 27, 2020 (May 27, 2020), available at
https://perma.cc/R7QV-N2KZ.

                                           14
            Case 1:20-cv-03625 Document 1 Filed 12/11/20 Page 15 of 31


     60. On June 6, 2020, “the Mayor appeared at one of the mass gatherings, ‘wel-

com[ing]’ hundreds if not thousands of protestors tightly packed into Black Lives Mat-

ter Plaza and announcing that it was ‘so wonderful to see everybody peacefully pro-

testing, wearing [their] mask[s].’” Id.

     61. The Mayor “christened ‘Black Lives Matter Plaza’ when ‘she directed the D.C.

Department of Public Works to create a mural on 16th Street N.W., near the White

House, to ‘honor the peaceful protesters from June 1, 2020 and send a message that

District streets are a safe space for peaceful protestors.’” Id. (quoting Penkoski v.

Bowser, No. 20-cv-01519, 2020 WL 4923620, at *2 (D.D.C. Aug. 21, 2020)).

     62. According to the District, “the protests did not trigger any spike in COVID-19

‘outbreaks.’” Id. at *9.

           Phase Two Reopening: Houses of Worship Limited to 100 People

     63. On June 22, 2020, the Mayor issued Mayor’s Order 2020-07512 and announced

that the District was entering Phase Two reopening. Under Phase Two, religious

gatherings at houses of worship were capped at 100 people or limited to 50% capacity

(whichever was fewer). These restrictions applied whether the gatherings took place

indoors or outdoors. After these changes, the Archdiocese resumed public Masses in

the District.

     64. Under Phase Two, “Essential Businesses” continued to operate without any

capacity restrictions. Colleges and universities were allowed to reopen “in accordance

with plans and processes accepted by the Office of Planning.” Non-essential retail




12Government of the District of Columbia, Mayor’s Order 2020-075 (June 19,
2020), available at https://perma.cc/B5GP-A8BJ.

                                           15
           Case 1:20-cv-03625 Document 1 Filed 12/11/20 Page 16 of 31


businesses, personal service businesses (including tattoo parlors, nail salons, and tan-

ning facilities), restaurants, and public libraries were allowed to open subject to limits

based on their capacity, without any fixed numerical caps. Mayor’s Order 2020-075

at 4.

   65. Mayor’s Order 2020-075 also provided that those who “knowingly violate[]” the

District’s restrictions “may be subject to civil and administrative penalties authorized

by law . . . including civil fines or summary suspension or revocation of licenses.”

Mayor’s Order 2020-075 at 11.

   66. On October 9, 2020 the District was ordered to allow Capitol Hill Baptist

Church to hold masked, socially-distanced religious services outdoors without a nu-

merical cap. Capitol Hill Baptist, 2020 WL 5995126 at *1. The District subsequently

updated its Phase Two guidance for houses of worship to reflect that the 100-person

cap would not be enforced on outdoor gatherings held by houses of worship.

   67. On October 22, 2020, the Archdiocese sent a letter to Mayor Bowser requesting

permission for parishes to operate at 50% capacity without the 100-person maximum

capacity limit set forth in the Phase Two Order.

   68. District officials spoke to the Archdiocese in late October, acknowledged that

they had received the letter and pledged to respond quickly.

   69. However, the District did not follow through on this pledge and never provided

a formal response to the Archdiocese’s request.

              November Order: Houses of Worship Limited to 50 People

   70. On November 23, 2020, Mayor Bowser issued a new order that targeted a few

activities, including houses of worship, and reduced the cap on religious worship in



                                           16
            Case 1:20-cv-03625 Document 1 Filed 12/11/20 Page 17 of 31


the District from 100 people to 50 people or 50% of capacity (whichever is fewer).13

The new restrictions went into effect on Wednesday, November 25.

     71. On December 7, 2020, the Archdiocese sent a second letter to Mayor Bowser

renewing its request that she remove the fixed cap on houses of worship.

     72. In its letter, the Archdiocese pointed out that the District’s approach is “out of

step with most jurisdictions nationwide.” As of the last week in November, “32 states

had no capacity limit on indoor, in-person worship. Even among the minority of states

in which the District finds itself, most of them do not use numerical caps, and in the

few that do, almost none are as low as the District’s 50-person cap.” Exhibit A.

     73. The Archdiocese also observed in the letter that the District’s approach is un-

fair. Under the Mayor’s orders, many other entities, including public libraries, laun-

dromats, restaurants, tattoo parlors, nail salons, offices, bus, train and metro sta-

tions, and big box retail stores are allowed to operate with percentage-based limits or

no limits at all—even though their patrons and certainly their employees spend hours

there.

     74. Even fitness centers are allowed to operate based on their capacity and without

fixed caps; the Archdiocese pointed out that, “[i]f the Shrine were converted into a

fitness center, the District’s rules would permit more than 600 people to exercise

there.” Ex. A.




13Government of the District of Columbia, Mayor’s Order 2020-119 (Nov. 23,
2020), available at https://perma.cc/B3MU-XP5K; Government of the District of
Columbia, Phase Two Guidance Coronavirus 2019 (COVID-19): Guidance for
Places of Worship (Nov. 25, 2020), available at https://perma.cc/JCF4-QMXG%20.

                                            17
           Case 1:20-cv-03625 Document 1 Filed 12/11/20 Page 18 of 31


   75. The Archdiocese observed that there had been no known COVID outbreaks

associated with public Masses in its churches, where the Archdiocese had been cele-

brating Mass publicly without fixed numerical caps for months. Ex. A.

   76. Finally, the Archdiocese noted that, in light of the Supreme Court’s decision in

Roman Catholic Diocese of Brooklyn, and in light of the District Court’s decision in

Capitol Hill Baptist Church, the District’s continued imposition of numerical caps on

worship violated the First Amendment and RFRA. Ex. A.

   77. On a call held December 10, 2020, District officials spoke with the Archdiocese

about its request, but the call did not result in any resolution. The fixed numerical

caps on religious worship remain in place.

                                 IV. Claims for Relief
                                         Count I
                                     42 U.S.C. § 1983
               Violation of the First Amendment to the U.S. Constitution
                            Free Exercise Clause: Not Neutral

   78. Plaintiff incorporates by reference all preceding paragraphs.

   79. The First Amendment states that Congress shall make no law prohibiting

the free exercise of religion.

   80. The First Amendment applies to the District of Columbia.

   81. A law that is not neutral or generally applicable must satisfy strict scrutiny.

   82. Because the District’s 50-person cap “single[s] out houses of worship for es-

pecially harsh treatment,” it “cannot be viewed as neutral” and thereby violates the

Free Exercise Clause. Diocese of Brooklyn, 2020 WL 6948354, at *1.

   83. Defendants have “single[d] out houses of worship” in many ways.




                                          18
           Case 1:20-cv-03625 Document 1 Filed 12/11/20 Page 19 of 31


   84. For example, Defendants have subjected religious activity to additional re-

strictions, while permitting—and even encouraging—other First Amendment-pro-

tected activity, such as mass protests on political subjects, to proceed. See Capitol

Hill Baptist, 2020 WL 5995126 at *8-9; Penkoski, 2020 WL 4923620 at *2.

   85. Under Defendants’ policies, mass gatherings to engage in religious speech on

political subjects have been permitted, but gatherings to engage in religious speech

that is part of religious worship have not.

   86. Defendants’ 50-person cap for houses of worship is stricter than its capacity-

based restrictions on public libraries, personal service businesses, and indoor dining

establishments, which can operate at a percentage of their occupancy. It is also

stricter than its restrictions on gyms and fitness centers, which can operate based on

square footage. And it is far stricter than its guidance for “Essential Businesses,”

including many big box stores, liquor stores, laundromats, and medical cannabis dis-

pensaries, which have no occupancy cap and which the Mayor has “encouraged” to

stay open throughout the pandemic. Mayor’s Order 2020-053 at 3.

   87. By adopting policies that facially discriminate against houses of worship, De-

fendants have targeted Plaintiff’s religious activities for discrimination and chilled

the free exercise of religion.

   88. Defendants’ actions demonstrate that Defendants targeted religious activity

for differential treatment.

   89. Defendants do not have a compelling reason for their actions, and Defendants

have not selected the means least restrictive of religious exercise in order to further

a governmental interest.



                                          19
            Case 1:20-cv-03625 Document 1 Filed 12/11/20 Page 20 of 31


   90. For example, “[a]mong other things, the maximum attendance at a religious

service could be tied to the size of the church or synagogue.” Diocese of Brooklyn, 2020

WL 6948354 at *2.

   91. Absent injunctive and declaratory relief against Defendants, Plaintiff will

suffer imminent and irreparable harm.

   92. As a result of Defendants’ actions, Plaintiff has also suffered, and will con-

tinue to incur, actual damages.

                                         Count II
                                     42 U.S.C. § 1983
               Violation of the First Amendment to the U.S. Constitution
                    Free Exercise Clause: Not Generally Applicable

   93. Plaintiff incorporates by reference all preceding paragraphs.

   94. The District’s 50-person cap on worship is not generally applicable.

   95. As the Supreme Court recently held, laws permitting businesses such as “ac-

upuncture facilities, camp grounds, [and] garages” to operate without numerical

caps—while simultaneously imposing fixed numerical caps on religious houses of

worship—“single out houses of worship for especially harsh treatment” and must sat-

isfy strict scrutiny. Diocese of Brooklyn, 2020 WL 6948354, at *1-2.

   96. As discussed above, Defendants have not restricted analogous activities that

pose the same or greater risks than Plaintiff’s religious activities. Therefore, Defend-

ants’ restrictions are not generally applicable and must satisfy strict scrutiny.

   97. Plaintiff has fully complied with government-mandated protocols and even

exceeded the recommendations of government entities with respect to COVID pre-

cautions.




                                          20
           Case 1:20-cv-03625 Document 1 Filed 12/11/20 Page 21 of 31


   98. In fact, the Archdiocese’s evidence-based social distancing and hygiene pro-

tocols have resulted in no known COVID outbreaks linked to the celebration of Mass

in the District.

   99. Defendants do not have a compelling reason for their distinction between

Plaintiff’s religious activity and other similar activity.

   100. Defendants have not selected the means least restrictive of religious exercise

in order to further their interests.

   101. “Among other things, the maximum attendance at a religious service could

be tied to the size of the church or synagogue.” Diocese of Brooklyn, 2020 WL 6948354,

at *2.

   102. Absent injunctive and declaratory relief against Defendants, Plaintiff will be

irreparably harmed.

   103. As a result of Defendants’ actions, Plaintiff has suffered actual damages.

                                       Count III
                                    42 U.S.C. § 1983
              Violation of the First Amendment to the U.S. Constitution
                   Free Exercise Clause: Interference with Worship

   104. Plaintiff incorporates by reference all preceding paragraphs.

   105. The District’s 50-person cap on worship constitutes interference with wor-

ship.

   106. Worship is a core religious exercise that stands “at the very heart of the First

Amendment’s guarantee of religious liberty.” Diocese of Brooklyn, 2020 WL 6948354,

at *3.

   107. Interference with worship must satisfy strict scrutiny.




                                            21
            Case 1:20-cv-03625 Document 1 Filed 12/11/20 Page 22 of 31


   108. Plaintiff has fully complied with government-mandated protocols and even

exceeded the recommendations of government entities with respect to COVID pre-

cautions.

   109. In fact, the Archdiocese’s evidence-based social distancing and hygiene pro-

tocols have resulted in no known COVID outbreaks linked to the celebration of Mass

in the District.

   110. Defendants do not have a compelling reason for their distinction between

Plaintiff’s religious activity and other similar activity.

   111. Defendants have not selected the means least restrictive of religious exercise

in order to further their interests.

   112. “Among other things, the maximum attendance at a religious service could

be tied to the size of the church or synagogue.” Diocese of Brooklyn, 2020 WL 6948354,

at *2.

   113. Absent injunctive and declaratory relief against Defendants, Plaintiff will be

irreparably harmed.

   114. As a result of Defendants’ actions, Plaintiff has suffered actual damages.

                                         Count IV
                                   42 U.S.C. § 2000bb-1
                   Violation of the Religious Freedom Restoration Act

   115. Plaintiff incorporates by reference all preceding paragraphs.

   116. The Religious Freedom Restoration Act (“RFRA”) provides “very broad pro-

tection for religious liberty.” Burwell v. Hobby Lobby Stores, Inc., 573 U.S. 682, 693

(2014).




                                            22
           Case 1:20-cv-03625 Document 1 Filed 12/11/20 Page 23 of 31


   117. The District of Columbia, as an enclave of the federal government, is a “cov-

ered entity” under RFRA. 42 U.S.C. § 2000bb-2(2).

   118. Under RFRA, “Government shall not substantially burden a person’s

exercise of religion” unless “it demonstrates that application of the burden to the per-

son” “(1) is in furtherance of a compelling governmental interest; and (2) is the least

restrictive means of furthering that compelling governmental interest.” 42 U.S.C.

§ 2000bb-1(a)-(b).

   119. Under RFRA, the “exercise of religion” is broadly defined to include “any ex-

ercise of religion, whether or not compelled by, or central to, a system of religious

belief.” 42 U.S.C. § 2000bb–2(4). The exercise of religion involves “not only belief and

profession but the performance of (or abstention from) physical acts that are engaged

in for religious reason.” Hobby Lobby, 573 U.S. at 710.

   120. Plaintiff holds sincere religious beliefs that in-person assembly is at the core

of the Catholic faith and that participation in religious services, Mass, and the sacra-

ments cannot be adequately replicated by remote means.

   121. By capping in-person religious services to at most 50 people regardless of ca-

pacity or occupancy limits, Defendants substantially burden Plaintiff’s exercise of re-

ligion.

   122. Under Defendants’ restrictive 50-person cap, Plaintiff cannot hold adequate

services to minister to its congregants as dictated by its religious beliefs, particularly

at Christmastime.




                                           23
          Case 1:20-cv-03625 Document 1 Filed 12/11/20 Page 24 of 31


   123. Should Plaintiff violate Defendants’ Order, Plaintiff risks incurring civil and

administrative penalties, including fines of $1,000 per violation. Mayor’s Order 2020-

075; D.C. Code § 7-2307.

   124. If the government’s application of a law substantially burdens a plaintiff’s

exercise of religion, and the government cannot satisfy the compelling interest and

least restrictive means test, that law cannot be applied to a plaintiff under RFRA.

   125. “RFRA requires the District to ‘demonstrate that the compelling interest test

is satisfied through application of the challenged law “to the person”—the particular

claimant whose sincere exercise of religion is being substantially burdened.’” Capitol

Hill Baptist, 2020 WL 5995126, at *8 (quoting Gonzales v. O Centro Espirita Benefi-

cente Uniao do Vegetal, 546 U.S. 418, 430-31 (2006)).

   126. Defendants do not have a compelling reason for their actions, and Defendants

have not selected the means least restrictive of religious exercise in order to further

a governmental interest.

   127. “Among other things, the maximum attendance at a religious service could

be tied to the size of the church or synagogue.” Diocese of Brooklyn, 2020 WL 6948354,

at *2.

   128. Absent injunctive and declaratory relief against Defendants, Plaintiff will

suffer imminent and irreparable harm.

   129. As a result of Defendants’ actions, Plaintiff has suffered actual damages.

Tanzin v. Tanvir, No. 19-71, 2020 WL 7250100 (Dec. 10, 2020).




                                          24
              Case 1:20-cv-03625 Document 1 Filed 12/11/20 Page 25 of 31


                                          Count V
                                      42 U.S.C. § 1983
                Violation of the Fifth Amendment to the U.S. Constitution
                   Equal Protection: Discrimination Based on Religion

   130. Plaintiff incorporates by reference all preceding paragraphs.

   131. The Fifth Amendment to the Constitution prohibits governmental depriva-

tion of “life, liberty, or property, without due process of law.”

   132. The Fifth Amendment applies to the District of Columbia. Bolling v. Sharpe,

347 U.S. 497 (1954).

   133. Defendants’ decision to place greater, more onerous restrictions on religious

houses of worship violates the fundamental right to the free exercise of religion and

discriminates against Plaintiff based on its religious exercise and status.

   134. Other similarly situated people and organizations that do not espouse reli-

gious beliefs are permitted to operate outside Defendants’ new, more onerous re-

strictions.

   135. Defendants’ decision to penalize Plaintiff based on its religious exercise and

status violates the Due Process Clause of the Fifth Amendment to the United States

Constitution.

   136. Defendants do not have a compelling reason for their actions, and Defendants

have not selected the means least restrictive of religious exercise in order to further

a governmental interest.

   137. “Among other things, the maximum attendance at a religious service could

be tied to the size of the church or synagogue.” Diocese of Brooklyn, 2020 WL 6948354,

at *2.




                                            25
           Case 1:20-cv-03625 Document 1 Filed 12/11/20 Page 26 of 31


   138. Absent injunctive and declaratory relief against Defendants, Plaintiff will

suffer imminent and irreparable harm.

   139. As a result of Defendants’ actions, Plaintiff has suffered actual damages.

                                      Count VI
                                   42 U.S.C. § 1983
             Violation of the First Amendment to the U.S. Constitution
                                Freedom of Assembly

   140. Plaintiff incorporates by reference all preceding paragraphs.

   141. The First Amendment to the U.S. Constitution protects the “right of the peo-

ple peaceably to assemble.”

   142. Defendants do not have a compelling interest in restricting Plaintiff’s assem-

bly for religious activities while allowing other similar activities.

   143. Restricting Plaintiff from peaceably assembling is not the least restrictive

means of furthering Defendants’ interests.

   144. “Among other things, the maximum attendance at a religious service could

be tied to the size of the church or synagogue.” Diocese of Brooklyn, 2020 WL 6948354,

at *2.

   145. Absent injunctive and declaratory relief against Defendants, Plaintiff will

suffer imminent and irreparable harm.

   146. As a result of Defendants’ actions, Plaintiff has suffered actual damages.




                                           26
           Case 1:20-cv-03625 Document 1 Filed 12/11/20 Page 27 of 31


                                       Count VII
                                    42 U.S.C. § 1983
              Violation of the First Amendment to the U.S. Constitution
                                  Freedom of Association

   147. Plaintiff incorporates by reference all preceding paragraphs.

   148. The freedom to associate “for the advancement of beliefs . . . is an inseparable

aspect of the ‘liberty’ assured by the Due Process Clause of the Fourteenth Amend-

ment.” NAACP v. State of Ala. ex rel. Patterson, 357 U.S. 449, 460 (1958). The right

to associate for “the exercise of religion” is one of the “indispensable means of pre-

serving other individual liberties.” Roberts v. U.S. Jaycees, 468 U.S. 609, 618 (1984).

   149. Abridgements of the freedom to associate are subject to strict scrutiny.

   150. Defendants’ discriminatory policies are a prior restraint of Plaintiff’s right to

associate for the exercise of religion.

   151. Defendants do not have a compelling interest in restricting Plaintiff’s reli-

gious activities while allowing other similar activities.

   152. Defendants’ discriminatory policies are not the least restrictive means of fur-

thering Defendants’ interests.

   153. “Among other things, the maximum attendance at a religious service could

be tied to the size of the church or synagogue.” Diocese of Brooklyn, 2020 WL 6948354,

at *2.

   154. Absent injunctive and declaratory relief against Defendants, Plaintiff will

suffer imminent and irreparable harm.

   155. As a result of Defendants’ actions, Plaintiff has suffered actual damages.




                                           27
           Case 1:20-cv-03625 Document 1 Filed 12/11/20 Page 28 of 31


                                       Count VIII
                                    42 U.S.C. § 1983
              Violation of the First Amendment to the U.S. Constitution
                                   Freedom of Speech

   156. Plaintiff incorporates by reference all preceding paragraphs.

   157. The First Amendment prohibits governmental action “abridging the freedom

of speech.”

   158. Defendants’ discriminatory policies restrict Plaintiff’s ability to discuss and

promote its religious beliefs based on the speech’s religious content and purpose.

   159. Defendants have favored other gatherings, to promote other ideas and be-

liefs, including political protests.

   160. Defendants do not have a compelling interest in restricting Plaintiff’s reli-

gious speech and worship while allowing other similar activities.

   161. Defendants’ discriminatory policies are not the least restrictive means of fur-

thering Defendants’ interests.

   162. “Among other things, the maximum attendance at a religious service could

be tied to the size of the church or synagogue.” Diocese of Brooklyn, 2020 WL 6948354,

at *2.

   163. Absent injunctive and declaratory relief against Defendants, Plaintiff will

suffer imminent and irreparable harm.

   164. As a result of Defendants’ actions, Plaintiff has suffered actual damages.

                                 PRAYER FOR RELIEF

   Wherefore, Plaintiff requests that the Court:

   a.    Declare that Defendants’ 50-person cap on religious gatherings violates the

Religious Freedom Restoration Act; the First Amendment’s Free Exercise Clause; the


                                          28
           Case 1:20-cv-03625 Document 1 Filed 12/11/20 Page 29 of 31


First Amendment’s protections for free speech, freedom of assembly, and freedom of

association; and the Fifth Amendment’s Due Process Clause.

   b.   Issue temporary, preliminary, and permanent injunctive relief (1) prohibiting

Defendants from enforcing their unlawful policies against Plaintiff’s religious beliefs

and activities; (2) prohibiting Defendants from discriminating against Plaintiff’s re-

ligious beliefs and activities; and (3) prohibiting Defendants from practices or engag-

ing in any other conduct that chills Plaintiff’s free exercise of religion, rights under

RFRA, First Amendment rights, and rights under the Fifth Amendment’s Due Pro-

cess Clause.

   c.   Award actual damages to Plaintiff.

   d.   Award nominal damages to Plaintiff.

   e.   Award Plaintiff the costs of this action and reasonable attorney’s fees; and

   f.   Award such other and further relief as the Court deems equitable and just.

                                   JURY DEMAND

   Plaintiff hereby requests a trial by jury on all issues so triable.




                                           29
         Case 1:20-cv-03625 Document 1 Filed 12/11/20 Page 30 of 31


Dated: December 11, 2020           Respectfully submitted,


                                   /S/ Anthony J. Dick___________________
                                   Anthony J. Dick (D.C. Bar No. 1015585)
                                   Donald F. McGahn (D.C. Bar No. 449987)
                                   John M. Gore (D.C. Bar No. 502057)
                                   Sherif Girgis (D.C. Bar No. 1048921)
                                   Joseph P. Falvey (D.C. Bar No. 241247)
                                   JONES DAY
                                   51 Louisiana Ave. NW
                                   Washington, DC 20001
                                   Telephone: (202) 879-7679
                                   Facsimile: (202) 626-1700

                                   John D. Goetz
                                   JONES DAY
                                   500 Grant Street, Suite 4500
                                   Pittsburgh, PA 15219
                                   Telephone: (412) 391-3939
                                   Facsimile: (412) 394-7959

                                   Mark L. Rienzi (D.C. Bar No. 494336)
                                   Eric C. Rassbach (D.C. Bar No. 493739)
                                   Adèle A. Keim (D.C. Bar No. 989528)
                                   William J. Haun (D.C. Bar No. 1024405)
                                   THE BECKET FUND FOR RELIGIOUS LIBERTY
                                   1919 Pennsylvania Ave. NW, Suite 400
                                   Washington, DC 20006
                                   Telephone: (202) 955-0095
                                   Facsimile: (202) 955-0090




                                    30
          Case 1:20-cv-03625 Document 1 Filed 12/11/20 Page 31 of 31


                            CERTIFICATE OF SERVICE

I hereby certify that, on December 11, 2020, I electronically filed the foregoing docu-

ments with the Clerk of the Court for the United States District Court for the District

of Columbia by using the CM/ECF system. I further certify that, on December 11,

2020, I caused the foregoing document to be sent via certified mail to:



MURIEL BOWSER, in her official
capacity as Mayor of the District
of Columbia,
John A. Wilson Building
1350 Pennsylvania Avenue, NW
Washington, DC 20004

DISTRICT OF COLUMBIA,
c/o Karl A. Racine, Attorney General
400 6th Street, NW
Washington, DC 20001




                                          31
